The Board of Commissioners on Grievances and Discipline filed its final report in this court on December 18, 2009, recommending that pursuant to Gov.Bar R. V(6)(B)(3), respondent, William Eric Minamyer, be suspended from the practice of law for a period of two years with one year stayed on conditions. Upon consideration thereof,
It is ordered by the court that this matter is remanded to the Board of Commissioners on Grievances and Discipline for consideration of evidence to be submitted by the parties regarding respondent’s health conditions. Following consideration of the evidence by the board, the board shall file a final report with this court. The court anticipates that the final report will be filed within six months of the date of this order. Proceedings in this court are stayed until further order of the court. Costs to abide final determination of the case.
It is further ordered that respondent shall keep the Clerk, the Butler County Bar Association, and the Disciplinary Counsel advised of any change of address where respondent may receive communications.
It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
It is further ordered, sua sponte, that service shall be deemed made on respondent by sending this order and all other orders in this ease by certified mail to the most recent address respondent has provided to the Office of Attorney Services.